Citation Nr: 1342023	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-33 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with plantar fasciitis.  

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Cynthia H. Holman, Attorney at Law 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active military service from July 11, 1974, to August 22, 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran submitted additional evidence subsequent to the most recent statement of the case.  In October 2013, the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013). 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for psychiatric disability, claimed as PTSD, is addressed in the REMAND that follows the decision below. 


FINDINGS OF FACT

1.  Pes planus was not found on the service entrance examination.

2.  Bilateral pes planus was present in service.

3.  The evidence does not clearly and unmistakably establish that the bilateral pes planus was not aggravated during service.

4.  Plantar fasciitis is associated with the pes planus.





CONCLUSION OF LAW

Bilateral pes planus with plantar fasciitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral pes planus with plantar fasciitis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).

VA's General Counsel has held that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran contends that his current bilateral pes planus with plantar fasciitis was incurred during active service.  

The report of the Veteran's July 1974 induction physical examination shows that his feet were found to be normal on clinical examination.

The Veteran's service treatment records include two July 1974 records that note diagnoses pes planus.  An August 1974 record notes complaints of bilateral foot pain and swelling with no known trauma; the diagnosis was pes planus and the Veteran was referred to podiatry.  An August 1974 podiatry record indicates a diagnosis of very symptomatic pes planus.  

In August 1974, the Veteran was discharged from active service.  An FJ Form 8, dated in August 1974, notes that the Veteran encountered difficulties in his duty performance and physical requirements, and that his duty performance had not improved, as he constantly went on sick call to avoid training.  The Form also indicates that the Veteran had a motivational problem and a negative attitude toward training, and could not accept instruction from his drill sergeant.     

In September 2010, the Veteran was afforded a VA, fee-based examination.  He reported ongoing daily bilateral foot pain that had existed since 1974, when he was diagnosed with flat feet during service.  The pertinent diagnoses were bilateral pes planus and plantar fasciitis.  The examiner stated that it was "at least as likely as not" that the current pes planus was a continuation of the condition noted in the Veteran's service treatment records.  

The report of a September 2010 addendum to the aforementioned examination report indicates that the examiner opined that the Veteran's bilateral pes planus clearly preexisted service.  The examiner stated that any preexisting condition such as the Veteran's pes planus would be "aggravated" by military training, but not aggravated beyond its natural progression after only one month.  In providing the opinion, the examiner noted that the report of the Veteran's entrance examination did not indicate any abnormalities or disabilities.  He further stated that after 11 days of basic training, the Veteran sought treatment for recurrent foot pain and swelling, which resulted in a diagnosis of very symptomatic pes planus.  The examiner concluded that the Veteran was honorably discharged after serving for one month and 12 days for reasons unrelated to his medical condition.    

Analysis

The Board finds that the evidence of record supports a grant of service connection for bilateral pes planus with associated plantar fasciitis.  In this regard, the Board notes that there is no medical evidence indicating that the pes planus is a congenital defect.  Moreover, the VA medical opinion indicating that the pes planus would be aggravated by military training supports a finding that the disorder is not a defect.  Although there is evidence indicating that the bilateral pes planus existed prior to service, the evidence does not clearly and unmistakably establish that the pes planus was not aggravated by active duty.  Therefore, the presumption of soundness has not been rebutted and the Veteran is entitled to service connection for bilateral pes planus with plantar fasciitis.


ORDER

Entitlement to service connection for bilateral pes planus with plantar fasciitis is granted. 


REMAND

Additional development is required before the remaining claim is decided.  Specifically, an examination and opinion are necessary for the reasons discussed below.

The Veteran contends that his current PTSD is the result of in-service sexual assaults and harassment.  In this regard, the record reflects that he has identified incidents of military sexual trauma (MST), to include an incident in the bathroom, when a blanket was thrown over his head and he was held down and something was inserted into his rectum.  The record also shows that the Veteran alleged that several days after the first incident, he was attacked and beat while in the shower, to include being touched "in the wrong places" and having something inserted into his rectum that caused bleeding and severe pain in his buttocks and back.  He stated that he was again covered by a blanket, so he could not identify those assaulting him.  

Post-service VA records show diagnoses of PTSD.  An April 2009 outpatient psychotherapy record notes the Veteran's report of a rape while in service; the examiner diagnosed PTSD and depression, and concluded that the PTSD was secondary to the MST.  A May 2010 hospital record notes that the Veteran was admitted due to his complaints of depressed mood and suicidal ideation; the discharge diagnosis was PTSD (MST).  A June 2013 outpatient record notes the Veteran's report of being sexually assaulted with a plunger during service; specifically, he stated that he had a blanket put over his head and was beat.       

Similarly, letters dated in October 2011 and March 2012 from the Veteran's private physician, R.D., M.D. note diagnoses of PTSD and anxiety attributable to the reported in-service MST.  R.D. stated that she reviewed her treatment records, as well as the Veteran's statements and reported history in providing the opinion.  The private physician indicated that she knew the Veteran prior to service, and served as his physician after service, from October 2000 through September 2007.  She further stated that after the Veteran was discharged from service, his mental and physical status had changed since she first knew him, which was during high school.      

In February 2012, J.B., the Veteran's brother and a veteran who served in the United States Army for 26 years, submitted a letter on behalf of the Veteran.  J.B. reported that prior to service the Veteran was very sociable, well-liked, and responsible.  He stated that the Veteran's military service was "cut short," and when he returned home, he was not the brother he knew before.  He explained that there was a "negative" change in the Veteran's personality, his level of accepting responsibility, his discipline, and a noticeable increase in reckless behavior.  He stated that the Veteran married an educator and had a lovely family, to include a daughter and son, but lost everything when he got involved with drugs and alcohol.  He reported that the Veteran married a second time to a nurse, but demonstrated the same behaviors, could not keep a job, and became homeless on several occasions.  

While the Veteran's post-service medical records show a history of PTSD and MST, his service personnel records and service treatment records do not include a psychiatric diagnosis.  The service personnel records dated in August 1974, however, do show that he encountered difficulties in his duty performance and physical requirements, and that his duty performance had not improved, as he constantly went on sick call to avoid training.  The records also show that the Veteran had a motivational problem and a negative attitude toward training, and could not accept instruction from his drill sergeant.  Such records do not reflect any disciplinary actions. 

The Board notes that a claimant's assertions concerning in-service sexual trauma are not sufficient to establish that the sexual trauma occurred.  There must be corroborating evidence of the sexual trauma.  However, it is also recognized that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12, Vet. App. 272 (1999).  Moreover, the Veteran is competent to describe his in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In any event, the Board acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013). 
      
In light of the above, it would be inappropriate to deny the Veteran's claim at this point in time.  Specifically, the medical evidence of record does not include a definitive opinion that takes into account all of the evidence, to include the Veteran's service records, in determining whether the Veteran's alleged in-service stressors occurred and whether the Veteran's PTSD is related to such stressors. Thus, the Veteran must be afforded a VA examination so that an opinion can be obtained in this regard.  

Moreover, there is also evidence of additional psychiatric diagnoses, to include depression and anxiety.  As such, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, VA must also obtain an adequate medical opinion with supporting rationale regarding whether any other psychiatric diagnosis is etiologically related to the claimed MST or is otherwise related to the Veteran's service.

Finally, the Board notes that the Veteran failed to appear for scheduled VA examinations in April 2011 and October 2012.  The Veteran's represented has demonstrated that notice for those examinations was sent to an incorrect address.  However, the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Veteran and his representative must inform VA of any change in address so that he can be properly informed of the examination scheduled in response to this remand.    

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist to determine the etiology of all psychiatric disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and review of the record, and with consideration of the Veteran's statements and the lay statements of record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran displayed any behavior in service indicative of being sexually assaulted and harassed during his active service.

If the examiner is of the opinion that personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s)/ harassment in service.  .

The examiner should also identify all other acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

The examiner must provide a complete rationale for all opinions offered.  If any required opinion cannot be provided, the examiner should explain why.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded the requisite period of time to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


